DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism… adapted to exert a force to urge the medicament out the second end of the container” in claims 1 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the inner volume” in lines 2-3, which is unclear because claim 1 and claim 2 each define a different inner volume. It will be assumed that claim 2 refers to the inner volume of the elongated member however the language should still be clarified.
Claim 2 recites “at least one protrusion” in line 3. It is not clear if these are intended to be part of the at least one protrusion already introduced in claim 1 or a different set of protrusion(s).
Claim 2 recites the limitations “the shell” in line 3. It is not clear if this refers to the shell introduced in claim 1 or in line 2 of claim 2. It will be assumed that line 3 refers to the shell introduced in line 2 of claim 2.
Claim 3 recites “the at least one protrusion” in lines 1-2, which is unclear because claims 1-2 introduced two different instances of at least one protrusion.
Claim 3 recites “the inner volume” in line 2 which is unclear because claims 1-2 introduced two different instances of an inner volume.
Claim 4 recites “the at least one protrusion” in lines 1-2, which is unclear because claims 1-2 introduced two different instances of at least one protrusion.
Claim 8 recites “the at least one protrusion” in lines 1-2, which is unclear because claims 1-2 introduced two different instances of at least one protrusion.
Claim 9 recites “the at least one protrusion” in lines 1-2, which is unclear because claims 1-2 introduced two different instances of at least one protrusion.
Claims 3-6, 8 and 9 are rejected as they depend from a rejected claim.
Claim 22 recites “the inner volume” in lines 17-18 and in lines 18-19 (two instances), which is unclear because the claim previously introduced more than one inner volume.
Claim 22 recites the limitations “the shell” in line 18, which is unclear because the claim introduces two different shells earlier in the claim. It will be assumed that line 18 refers to the shell introduced in line 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US 2010/0137842 A1).
As to claim 14, Gibson discloses a flow adapter (122) for a drug delivery device having a housing, a container at least partially disposed within the housing and adapted to contain a medicament to be administered to a user, a drive mechanism at least partially disposed within the housing, a needle assembly at least partially disposed within the housing, and a fluid flow connection coupled to the container and the needle assembly (the examiner notes that drug delivery device is not positively recited; the flow adapter 122 could be used with a drug delivery device having the noted features), the flow adapter comprising:First Preliminary Amendment an elongated member (flange 152) having a shell that defines an inner volume (volume within flange 152), wherein the inner volume includes at least one protrusion  (148) extending inwardly from the shell into the inner volume (see Fig. 5), wherein the flow adapter is configured to generate a minor head loss to a medicament flowing within the fluid flow connection see para 0022, 0029; the flow restrictor 122 which changes the pressure within fluid flowing therethrough can be said to generate a minor head loss).
As to claim 15, Gibson discloses the drug delivery device of claim 14, wherein the at least one protrusion forms a narrow channel portion through the inner volume (see orifice 150 in Fig. 5).
As to claim 16, Gibson discloses the drug delivery device of claim 14, wherein the at least one protrusion comprises an orifice (see orifice 150 in Fig. 5).
As to claim 21, Gibson discloses the drug delivery device of claim 14, wherein the at least one protrusion comprises at least one of: a narrow channel portion; or an orifice (see 150 of Gibson which can be considered both a narrow channel portion and/or an orifice).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al. (US 2008/0051714 A1, hereafter 'Moberg') in view of Gibson (US 2010/0137842 A1).
As to claim 1, Moberg discloses a drug delivery device (Figs. 1-6) comprising: a housing (20, 22 each forming part of the housing) defining a shell; a container (28) at least partially disposed within the housing (see para 0062, 0066), the container having a first end (proximal end not explicitly shown) and a second end (distal end where septum 92 + cap structure 88 located) and an inner volume adapted to contain a medicament to be administered to a user (para 0062); a drive mechanism at least partially disposed within the housing (see at least para 0002, 0054 describing a drive device), the drive mechanism adapted to exert a force to urge the medicament out the second end of the container (para 0054); a needle assembly (hollow needle 50, movable needle 42 and parts associated therewith for insertion) at least partially disposed within the housing (Figs. 4-6), the needle assembly having a first end (end of further hollow needle 50 which enters septum 54) and a second end (distal tip of needle 42 that enters patient); a fluid flow connection (needle 90 and fluid flow passage 84) coupled to the second end of the container and the first end of the needle assembly, the fluid flow connection adapted to allow the medicament to flow from the container to the needle assembly (Figs. 4-6).
Moberg is silent to a flow adapter disposed in line with the fluid flow connection, the flow adapter comprising at least one protrusion for generating a minor head loss to the medicament flowing within the fluid flow connection.
Gibson teaches a flow adapter (122) disposed in line with a fluid flow connection (passageway 120 – see Fig. 5), the flow adapter comprising at least one protrusion (plate 148) for generating a minor head loss to the medicament flowing within the fluid flow connection (see para 0022, 0029; the flow restrictor 122 which changes the pressure within fluid flowing therethrough can be said to generate a minor head loss).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg to include a flow adapter disposed in line with the fluid flow connection, the flow adapter comprising at least one protrusion for generating a minor head loss to the medicament flowing within the fluid flow connection. One would have been motivated to do so in order to control a rate of flow of fluid through the fluid flow connection and measure the volume of fluid flowing through the fluid flow connection (see para 0022, 0029 of Gibson).

As to claim 2, Moberg in view of Gibson teaches the drug delivery device according to claim 1 as described above. Moberg is silent to limitations of claim 2 however Gibson further teaches wherein the flow adapter comprises an elongated member (flange 152) having a shell that defines an inner volume (volume between insides of flange), wherein the inner volume includes at least one protrusion (148) extending inwardly from the shell into the inner volume (Fig. 5 of Gibson). It thus would have been further obvious to one having ordinary skill in the art, when modifying Moberg, to further do so such that the flow adapter comprises an elongated member having a shell that defines an inner volume, wherein the inner volume includes at least one protrusion extending inwardly from the shell into the inner volume. One would have been motivated to do so as Gibson shows the claimed structure as a structure capable of being used to control a rate of flow of fluid through the fluid flow connection and measure the volume of fluid flowing through the fluid flow connection (see para 0022, 0029 of Gibson).
As to claim 3, Moberg in view of Gibson teaches the drug delivery device according to claim 2 as described above. Moberg is silent to limitations of claim 3 however Gibson further teaches wherein the at least one protrusion forms a narrow channel portion through the inner volume (see orifice 150 in Fig. 5). It thus would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg as shown by Gibson. One would have been motivated to do so as Gibson shows the claimed structure as a structure capable of being used to control a rate of flow of fluid through the fluid flow connection and measure the volume of fluid flowing through the fluid flow connection (see para 0022, 0029 of Gibson).
As to claim 4, Moberg in view of Gibson teaches the drug delivery device according to claim 2 as described above. Moberg is silent to the limitations of claim 3 however Gibson further teaches wherein the at least one protrusion comprises an orifice (see orifice 150 in Fig. 5). It thus would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg as shown by Gibson. One would have been motivated to do so as Gibson shows the claimed structure as a structure capable of being used to control a rate of flow of fluid through the fluid flow connection and measure the volume of fluid flowing through the fluid flow connection (see para 0022, 0029 of Gibson).
As to claim 9, Moberg in view of Gibson teaches the drug delivery device according to claim 2 as described above, and further wherein the at least one protrusion comprises at least one of: a narrow channel portion; an orifice (see 150 of Gibson which can be considered both a narrow channel portion and/or an orifice; if modifying Moberg in view of Gibson as described above than Moberg would possess a similar structure).
As to claim 10, Moberg in view of Gibson teaches the drug delivery device of claim 1 as described above, wherein the fluid flow connection is constructed from a flexible tube (see paragraphs 0080 and 0081 of Moberg teaching that “the needle 50 and septum 54 may be eliminated and, instead, a continuous flow path (such as, but not limited to, a flexible tubing) may be coupled to the reservoir 28 and to the central passage 74 or passage 78, and able to flex”).


Claim(s) 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg and Gibson as applied to claim 2 above, and further in view of Bouchard et al. (US 6146293, hereafter 'Bouchard').
As to claim 5, Moberg in view of Gibson teaches the drug delivery device of claim 2 as described above, but is silent to wherein the at least one protrusion comprises a globe valve.
Bouchard teaches that “The term "valve" as used herein refers to a component of a pumping system disposed in, or adjacent to, a fluid line or fluid flow path within the system, which component is able to block the flow of a fluid therethrough. Valves, which may be utilized in various aspects of the invention, include, but are not limited to, ball valves, gate valves, needle valves, globe valves, solenoid-activated valves, mechanisms or components for applying an external force to a fluid flow path so as to block or occlude the flow path” (paragraph beginning line 51 col. 11; emphasis added).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg (as already modified above) such that the at least one protrusion comprises a globe valve. One would have been motivated to do so as Bouchard teaches that globe valves are a known type of fluid blocking and/or occluding device for a medical infusion device (see paragraph beginning line 51 col. 11 of Bouchard).

As to claim 6, Moberg in view of Gibson and Bouchard teaches the drug delivery device of claim 5 as described above. Moberg is silent to the limitations of claim 6 however Bouchard further teaches wherein the globe valve is electronically controlled via a controller (see paragraphs beginning line 7 col. 2 and line 66 col. 27 describing control means including a controller for operating valves of the device of Bouchard). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg further such that the globe valve is electronically controlled via a controller. One would have been motivated to do so as a way to control fluid delivery using the valve (see paragraphs beginning line 7 col. 2 and line 66 col. 27 of Bouchard).

As to claim 8, Moberg in view of Gibson teaches the drug delivery device of claim 2 as described above, but is silent to wherein the at least one protrusion comprises a gate valve.
Bouchard teaches that “The term "valve" as used herein refers to a component of a pumping system disposed in, or adjacent to, a fluid line or fluid flow path within the system, which component is able to block the flow of a fluid therethrough. Valves, which may be utilized in various aspects of the invention, include, but are not limited to, ball valves, gate valves, needle valves, globe valves, solenoid-activated valves, mechanisms or components for applying an external force to a fluid flow path so as to block or occlude the flow path” (paragraph beginning line 51 col. 11; emphasis added).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg (as already modified above) such that the at least one protrusion comprises a gate valve. One would have been motivated to do so as Bouchard teaches that gate valves are a known type of fluid blocking and/or occluding device for a medical infusion device (see paragraph beginning line 51 col. 11 of Bouchard).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg in view of Gibson as applied to claim 10 above, and further in view of Sage JR (US 2003/0018304 A1, hereafter 'Sage').
As to claim 11, Moberg in view of Gibson teaches the drug delivery device of claim 10 as described above, but does not expressly recite wherein the flexible tube is constructed from a polymer material.
Sage however teaches a drug delivery system wherein a flexible tube (11) is made of a flexible, drug compatible polymer such as VialonTM (see para 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg (as already modified above) further in view of Sage such that the flexible tube is constructed from a polymer material. One would have been motivated to do so as Sage teaches that polymer materials are known materials for flexible tubing in drug delivery devices (see para 0026 of Sage), and furthermore because the selection of a known material has been held to be within the level of ordinary skill in the art (see MPEP 2144.07).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg in view of Gibson as applied to claims 10 and 1, respectively above, and further in view of Liepold et al. (US 2005/0150546 A1, hereafter 'Liepold').
As to claim 12, Moberg in view of Gibson teaches the drug delivery device of claim 10 as described above, but does not expressly recite wherein the flow adapter is constructed from a material having a greater rigidity than the flexible tube.
Liepold teaches a flow adapter (valve) being constructed from a material having a greater rigidity than flexible tube (tubing attached at either end of valve – see abstract, para 0008, 0067, 0108) (see para 0029, 0034, 0107 which disclose rigid metals such as stainless steel). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg (as already modified above) wherein the flow adapter is constructed from a material having a greater rigidity than the flexible tube. One would have been motivated to do so as Liepold teaches rigid materials such as stainless steel as known within the art for use in flow adapters (see 0029, 0034, 0107 of Liepold), and furthermore because the selection of a known material has been held to be within the level of ordinary skill in the art (see MPEP 2144.07).

As to claim 13, Moberg in view of Gibson teaches the drug delivery device of claim 1 as described above, but does not expressly recite wherein the flow adapter is constructed from a metallic material.
Liepold teaches a flow adapter (valve) being constructed from a metallic material (see para 0029, 0034, 0107 which disclose metals such as stainless steel). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg (as already modified above) wherein the flow adapter is constructed from a metallic material. One would have been motivated to do so as Liepold teaches metal materials as known within the art for use in flow adapters (see 0029, 0034, 0107 of Liepold), and furthermore because the selection of a known material has been held to be within the level of ordinary skill in the art (see MPEP 2144.07).

Claim(s) 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Bouchard.
As to claim 17, Gibson discloses the drug delivery device of claim 14 as described above, but is silent to wherein the at least one protrusion comprises a globe valve.
Bouchard teaches that “The term "valve" as used herein refers to a component of a pumping system disposed in, or adjacent to, a fluid line or fluid flow path within the system, which component is able to block the flow of a fluid therethrough. Valves, which may be utilized in various aspects of the invention, include, but are not limited to, ball valves, gate valves, needle valves, globe valves, solenoid-activated valves, mechanisms or components for applying an external force to a fluid flow path so as to block or occlude the flow path” (paragraph beginning line 51 col. 11; emphasis added).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson such that the at least one protrusion comprises a globe valve. One would have been motivated to do so as Bouchard teaches that globe valves are a known type of fluid blocking and/or occluding device for a medical infusion device (see paragraph beginning line 51 col. 11 of Bouchard).

As to claim 18, Gibson in view of Bouchard teaches the drug delivery device of claim 17 as described above. Gibson is silent to the limitations of claim 18 however Bouchard further teaches wherein the globe valve is electronically controlled via a controller (see paragraphs beginning line 7 col. 2 and line 66 col. 27 describing control means including a controller for operating valves of the device of Bouchard). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson further such that the globe valve is electronically controlled via a controller. One would have been motivated to do so as a way to control fluid delivery using the valve (see paragraphs beginning line 7 col. 2 and line 66 col. 27 of Bouchard).

As to claim 20, Gibson teaches the drug delivery device of claim 14 as described above, but is silent to wherein the at least one protrusion comprises a gate valve.
Bouchard teaches that “The term "valve" as used herein refers to a component of a pumping system disposed in, or adjacent to, a fluid line or fluid flow path within the system, which component is able to block the flow of a fluid therethrough. Valves, which may be utilized in various aspects of the invention, include, but are not limited to, ball valves, gate valves, needle valves, globe valves, solenoid-activated valves, mechanisms or components for applying an external force to a fluid flow path so as to block or occlude the flow path” (paragraph beginning line 51 col. 11; emphasis added).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson such that the at least one protrusion comprises a gate valve. One would have been motivated to do so as Bouchard teaches that gate valves are a known type of fluid blocking and/or occluding device for a medical infusion device (see paragraph beginning line 51 col. 11 of Bouchard).


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg in view of Clemente et al. (US 2015/0057613 A1, hereafter ‘Clemente’), and further in view of Gibson.
As to claim 22, Moberg discloses a wearable drug delivery device (12) adapted to be secured to a user via an adhesive patch (para 0055), the wearable drug delivery device comprising: a housing (20, 22 both forming parts of the housing) defining a shell (see Figs. 2, 3); 5First Preliminary Amendment a container (reservoir 28) at least partially disposed within the housing (para 0062, 0066), the container having a first end (proximal end not explicitly shown), a second end (distal end where septum and cap structure 88 located), and an inner volume adapted to contain a medicament to be administered to a user (para 0062); a drive mechanism at least partially disposed within the housing (see drive means/device discussed in para 0002, 0045, 0054), the drive mechanism, adapted to exert a force to urge the medicament out the second end of the container (para 0054); a needle assembly (hollow needle 50, movable needle 42 and parts associated therewith for insertion) at least partially disposed within the housing (Figs. 4-6), the needle assembly having a first end (proximal end of 50 which pierces septum 54) and a second end (distal end of 72 which enters patient); a fluid flow connection (needle 90 and fluid flow connection 84) coupled to the second end of the container and the first end of the needle assembly (Figs. 4-6), the fluid flow connection adapted to allow the medicament to flow from the container to the needle assembly (Figs. 4-6).
Moberg does not expressly recite an activation button coupled to the housing, the medicament to be administered to a user upon actuation of the activation button, and the drive mechanism adapt to exert the force upon actuation of the actuation button. Clemente teaches an activation button (14) coupled to the housing (12A + 12B), the medicament to be administered to a user upon actuation of the activation button (para 0063, 0068), and the drive mechanism (90) adapt to exert the force upon actuation of the actuation button (para 0063, 0068, 0072). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg in view of Clemente such that Moberg comprises an activation button coupled to the housing, the medicament to be administered to a user upon actuation of the activation button, and the drive mechanism adapt to exert the force upon actuation of the actuation button. One would have been motivated to do so to provide a way for a user to manually cause delivery of medicament to a patient once the device is attached to the patient (see para 0063, 0068, 0072 of Clemente).
Moberg and Clemente are silent to a flow adapter disposed in line with the fluid flow connection, the flow adapter comprising an elongated member having a shell that defines an inner volume, wherein the inner volume includes at least one protrusion extending inwardly from the shell into the inner volume for generating a minor head loss to the medicament flowing within the fluid flow connection. Gibson teaches a flow adapter (122) disposed in line with a fluid flow connection (passageway 120 – see Fig. 5), the flow adapter comprising an elongated member (flange 152) having a shell that defines at least one protrusion (plate 148) extending inwardly from the shell for generating a minor head loss to the medicament flowing within the fluid flow connection (see para 0022, 0029; the flow restrictor 122 which changes the pressure within fluid flowing therethrough can be said to generate a minor head loss). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moberg (as already modified above) to include a flow adapter disposed in line with the fluid flow connection, the flow adapter comprising an elongated member having a shell that defines an inner volume, wherein the inner volume includes at least one protrusion extending inwardly from the shell into the inner volume for generating a minor head loss to the medicament flowing within the fluid flow connection. One would have been motivated to do so in order to control a rate of flow of fluid through the fluid flow connection and measure the volume of fluid flowing through the fluid flow connection (see para 0022, 0029 of Gibson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783